Exhibit 10.4

Residential Capital, LLC / Residential Funding Securities, LLC Expense Sharing
Agreement

Residential Capital, LLC (ResCap) is a wholly-owned subsidiary of GMAC LLC
(GMAC), the direct parent of Residential Funding Securities, LLC (RFS). As such,
ResCap is an affiliate of RFS. Certain RFS personnel are employed and supported
by ResCap or ResCap affiliates.

ResCap incurs operating expenses on behalf of itself, RFS and other affiliates,
including without limitation payroll and payroll related, subscription,
education, professional, advertising, equipment rental, repairs and maintenance,
printing and stationery, office supplies, postage and courier, telephone,
travel, meals, entertainment, conferences, rent and operating, liability
insurance, and bank charge expenses. To reflect the operating expenses
attributable to RFS operations that ResCap pays, ResCap and RFS are entering
into this Agreement, effective May 1, 2009 (the “Effective Date”).

Expense Calculation. All operating expenses incurred by ResCap will be posted in
accordance with ResCap’s normal accounting and control procedures. At the end of
each month, ResCap will charge to RFS a percentage (the “Allocation Factor”) of
the expenses recorded in the cost center(s) listed on Exhibit A attached hereto
(the “Allocated Expenses”) for that calendar month. RFS will pay ResCap for such
expenses on a monthly basis for the preceding month. The Allocation Factor set
forth above, as adjusted from time to time in accordance with this Agreement, is
estimated to reflect all operating expenses related to the business of RFS.

Exclusions from Expense Calculation. In determining which operating expenses
will be considered in the calculation required by the preceding paragraph, prior
to application of the Allocation Factor, all amounts recorded in such cost
centers and attributable to “Corporate Allocations” will be excluded from
operating expenses.

The parties may from time to time amend the list of cost centers shown on
Exhibit A by Memorandum executed by any authorized signatories on their behalf.
In addition, the parties may by memorandum adjust the Allocation Factor based on
(i) changes to the business and operation of RFS and the enterprise operating
unit of which it is a part, (ii) changes in headcount in the cost centers listed
on Exhibit A or (iii) unanticipated or extraordinary expenses incurred and
attributable to the business of RFS.

Signature Page Follows



--------------------------------------------------------------------------------

As of the Effective Date, this Agreement supersedes all prior understandings
between ResCap and RFS with respect to the matters addressed herein:

 

Residential Capital, LLC     Residential Funding Securities, LLC By:   /s/ James
N. Young     By:   /s/ Robert Cole James N. Young, CFO     Robert Cole /
President (Print Name and Title)     (Print Name and Title) Dated: 5/1/2009    
Dated: 4/30/2009

 

      ResCap/RFS Expense Sharing Agreement



--------------------------------------------------------------------------------

Exhibit A

Cost Centers 3063, 3094, 4252, ACC021, 3370

 

      ResCap/RFS Expense Sharing Agreement